Appeal by defendant from a judgment of the County Court, Nassau County (Siedlecki, J.), rendered December 6, 1982, convicting him of murder in the second degree (two counts), and criminal possession of a weapon in the second degree, upon a jury verdict, and sentencing him to two consecutive terms of imprisonment of 25 years to life, to run concurrent with a term of imprisonment of 5 to 15 years. H Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence imposed to two concurrent terms of imprisonment of 25 years to life, to run concurrent with the terms of imprisonment of 5 to 15 years. As so modified, judgment affirmed. 11 Under the circumstances, the terms of imprisonment imposed should run concurrently (see People v Suitte, 90 AD2d 80). Lazer, J. P., Bracken, Rubin and Eiber, JJ., concur.